917 F.2d 1304
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry BEDWELL, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-3124.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1990.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and HIGGINS, District Judge.*
PER CURIAM.


1
Plaintiff, Larry Bedwell, appeals from an order of the district court which affirmed the denial of benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that denial of benefits is not supported by substantial evidence.  Accordingly, the motion for remand is denied, and the order of the district court is affirmed.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the magistrate having articulated the reasons why judgment should be entered for the Secretary, we affirm the order of the district court upon the reasoning set out by the magistrate in his Report and Recommendation dated February 1, 1989, and by the district court in its Decision filed December 7, 1989.



*
 The Honorable Thomas A. Higgins, United States District Judge for the Middle District of Tennessee, sitting by designation